          Case 1:18-cv-00214-JCG Document 86         Filed 04/30/21   Page 1 of 6




               UNITED STATES COURT OF INTERNATIONAL TRADE
                BEFORE THE HONORABLE JENNIFER CHOE-GROVES


                                            )
SAHA THAI STEEL PIPE PUBLIC                 )
COMPANY LIMITED, THAI PREMIUM               )
PIPE COMPANY LTD., AND PACIFIC              )
PIPE PUBLIC COMPANY LIMITED,                )
                                            )
                   Plaintiffs,              )
                                            )
     v.                                     )
                                            )    Consol. Court No. 18-00214
UNITED STATES,                              )
                                            )    PUBLIC DOCUMENT
                   Defendant,               )
                                            )
                   and                      )
                                            )
WHEATLAND TUBE COMPANY,                     )
                                            )
                   Defendant-Intervenor.    )
                                            )


 DEFENDANT-INTERVENOR WHEATLAND TUBE COMPANY’S COMMENTS ON
        COMMERCE’S SECOND REDETERMINATION ON REMAND




                                           Roger B. Schagrin
                                           Elizabeth J. Drake
                                           SCHAGRIN ASSOCIATES
                                           900 7th Street NW, Suite 500
                                           Washington, D.C. 20001
                                           (202) 223-1700
                                           Counsel to Wheatland Tube Company



Dated: April 30, 2021
  Case 1:18-cv-00214-JCG Document 86                                   Filed 04/30/21            Page 2 of 6




                                            TABLE OF CONTENTS

INTRODUCTION ...............................................................................................................1

COMMENTS .......................................................................................................................1

CONCLUSION ....................................................................................................................3




                                                          i
           Case 1:18-cv-00214-JCG Document 86              Filed 04/30/21    Page 3 of 6




          INTRODUCTION

          On behalf of Defendant-Intervenor Wheatland Tube Company (“Wheatland”), we hereby

submit comments in support of the decision by the U.S. Department of Commerce

(“Commerce”) to only submit its remand determination under respectful protest pursuant to the

remand ordered by the U.S. Court of International Trade in Saha Thai Steel Pipe Co., Ltd., et al.

v. United States, Consol. Court No. 18-214, Slip Op. 20-181 (Ct. Int’l Trade Dec. 21, 2020)

(“Saha Thai II”).

          COMMENTS

          In its original determination, Commerce correctly determined that a particular market

situation (“PMS”) existed in Thailand during the period of review (“POR”) that distorted the cost

of producing circular welded pipe and tube (“CWP”), and Commerce adjusted mandatory

respondents’ costs of production accordingly. See Circular Welded Carbon Steel Pipes and

Tubes from Thailand: Final Results of Antidumping Duty Administrative Review; 2016-2017, 83

Fed. Reg. 51,927 (Dep’t Commerce Oct. 4, 2018) and accompanying Issues and Decision

Memorandum (“Final IDM”) at 3 – 14, P.R. Doc 143.1 In its first decision in this appeal, the

Court did not address the merits of Commerce’s affirmative PMS finding. See Saha Thai Steel

Pipe Co., Ltd., et al. v. United States, Court No. 18-00214, Slip Op. 19-165 (Ct. Int’l Trade Dec.

18, 2019) (“Saha Thai I”). The Court did, however, rule that the statute did not permit

Commerce to adjust respondents’ costs of production for the purposes of the sales-below-cost

test to account for the PMS that was found to exist. Id. at 10 – 14.

          In its First Remand Results issued pursuant to Saha Thai I, Commerce continued to find

that a PMS existed that distorted the cost of producing CWP in Thailand. See Final Results of

Redetermination Pursuant to Remand (Mar. 10, 2020) (“First Remand Results”), ECF No. 62,

1
    Citations to the administrative record indicate the public record document numbers (“PR Doc.”).


                                                  1
         Case 1:18-cv-00214-JCG Document 86                 Filed 04/30/21    Page 4 of 6




63. Based on this finding, Commerce rejected all of the respondents’ home market sales and used

constructed value for normal value. Id. In Saha Thai II, the Court found that “Commerce’s

exclusion of home market sales due to distortions in the cost of production is not authorized by

the statute.” Saha Thai II at 12. Thus, the Court remanded this matter to Commerce again with

directions to “remove the particular market situation determination” and “recalculate the

respondents’ weighted-average dumping margins without disregarding home market sales from

the calculation of normal value on that basis.” Id. at 3.

       In its Second Remand Results, Commerce has complied with the Court’s order in Saha

Thai II and recalculated the weighted-average dumping margin for each of the respondents

without finding that all of the home market sales for each respondent are outside of the ordinary

course of trade. See Final Results of Redetermination Pursuant to CIT Order (Mar. 15, 2021),

ECF No. 83. However, Commerce has filed its Remand Results under respectful protest, because

the agency continues to find that a cost-based PMS existed during the period of review that

distorted the cost of hot-rolled coil used in the production of CWP in Thailand. Id. at 1 – 2.

       For the reasons contained in Wheatland’s original response brief to the Court, and in its

comments on the first remand results, Wheatland continues to respectfully disagree with the

Court’s conclusion that Commerce may not adjust costs to account for a cost-based PMS in this

case. See Wheatland Response Brief (July 29, 2020), ECF No. 42. See also Wheatland

Comments on Remand results (May 26, 2020), ECF No. 69. In particular, Wheatland agrees with

Commerce’s reasoning in the First Remand Results that: (1) the statute requires any home

market prices used as the basis of normal value be in the ordinary course of trade (see 19 U.S.C.

§ 1677b(a)(1)(B)(i)); (2) the statute directs Commerce to consider any sales and transactions

occurring in situations in which a PMS prevents a proper comparison with export price to be




                                                  2
         Case 1:18-cv-00214-JCG Document 86                Filed 04/30/21     Page 5 of 6




outside the ordinary course of trade (see 19 U.S.C. § 1677(15)(C)); and (3) comparing home

market sales to a cost of production that does not accurately reflect production costs in the

ordinary course of trade fails to accomplish the intent of the sales-below-cost test, which is to

determine which home market sales were made in the ordinary course of trade. First Remand

Results at 6 – 11. Indeed, the statute directs that whenever any sales are disregarded as the result

of the sales-below-cost test, normal value shall be based on any remaining sales made in the

ordinary course of trade, or, if no such sales remain, constructed value. See 19 U.S.C.

§ 1677(b)(1).

       Thus, if Commerce cannot use the sales-below-cost test to determine which sales were

made in the ordinary course of trade as a result of the Court’s order in Saha Thai I, its only other

option was to rely on constructed value, as Commerce did in the First Remand Results. Now that

the Court has also disallowed this methodology to account for the cost-based PMS in Thailand,

Saha Thai II, Commerce had no other choice than to remove the PMS adjustment altogether. We

therefore agree with their decision to do so under protest.

       CONCLUSION

       In conclusion, for the reasons reviewed above, because Wheatland respectfully disagrees

with this Court’s opinions in Saha Thai I and Saha Thai II, we agree with Commerce’s decision

to only comply with the Court’s remand order under protest.

       Please contact the undersigned with any questions regarding this submission.

                                              Respectfully Submitted,

                                              /s/ Elizabeth J. Drake
                                              Roger B. Schagrin
                                              Elizabeth J. Drake
                                              SCHAGRIN ASSOCIATES
                                              Counsel to Wheatland Tube Company



                                                 3
         Case 1:18-cv-00214-JCG Document 86              Filed 04/30/21     Page 6 of 6




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that these comments comply with the word count limitation of the U.S.

Court of International Trade Standard Chambers Procedures § 2(B)(1) and contains 916 words,

excluding the parts of the brief exempted from the word limitation. In preparing this certificate

of compliance, I relied on the word count function of the word processing software used to

produce this brief.

                                      /s/ Elizabeth J. Drake

Dated: April 30, 2021




                                                1
